Citation Nr: 0527446	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-36 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to the claim of entitlement to service connection for 
postoperative bilateral arm and hand disorders, to include 
ulnar neuropathy, carpal tunnel syndrome, tendonitis, ulnar 
nerve palsy, and nonunion fracture of the left humerus, 
claimed as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for postoperative 
bilateral arm and hand disorders, to include ulnar 
neuropathy, carpal tunnel syndrome, tendonitis, ulnar nerve 
palsy, and nonunion fracture of the left humerus, claimed as 
a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to November 
1958.

The issue of whether a timely substantive appeal was filed 
with respect to the claim of entitlement to service 
connection for postoperative bilateral arm and hand disorders 
comes before the Board of Veterans' Appeals (the Board) on 
appeal from a June 2004 decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  Because of the favorable decision below by the 
Board on that issue, the Board also has jurisdiction over the 
issue of entitlement to service connection for postoperative 
bilateral arm and hand disorders.  That issue comes before 
the Board on appeal from an August 2000 rating decision of 
the VA RO.

On April 5, 2005, a hearing was held in Washington, D. C., 
before Jeffrey J. Schueler, who is the Acting Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal.  The Board notes 
that the subject matter of the April 5, 2005 hearing was 
limited to the issue of whether a timely substantive appeal 
was filed with respect to the claim of entitlement to service 
connection for postoperative bilateral arm and hand 
disorders.

The issue of entitlement to service connection for 
postoperative bilateral arm and hand disorders was not 
addressed at the April 5, 2005 hearing.  In the veteran's 
June 2004 substantive appeal for that issue, the veteran 
indicated that he did not want a hearing before the Board.  
Regarding that issue, however, the veteran did appear at a 
hearing held at the RO on June 10, 2002.  A transcript of 
that hearing has been associated with the record on appeal.

The issue of entitlement to service connection for 
postoperative bilateral arm and hand disorders, to include 
ulnar neuropathy, carpal tunnel syndrome, tendonitis, ulnar 
nerve palsy, and nonunion fracture of the left humerus, 
claimed as a result of exposure to ionizing radiation, will 
be addressed in the REMAND portion of this document.


FINDINGS OF FACT

1.  The veteran was notified on September 7, 2000, of the 
denial of his claim of service connection for postoperative 
bilateral arm and hand disorders.

2.  On August 31, 2001, the RO received the veteran's notice 
of disagreement with the August 2000 rating decision.  A 
statement of the case on this issue was mailed to the veteran 
on February 11, 2003.

3.  There is clear evidence that the veteran did not receive 
the copy of the statement of the case that was mailed on 
February 11, 2003.

4.  A statement of the case on this issue was re-mailed to 
the veteran on May 25, 2004.

5.  A substantive appeal regarding the denial of entitlement 
to service connection for postoperative bilateral arm and 
hand disorders was timely filed by the veteran on June 4, 
2004, and an appeal was perfected at that time.


CONCLUSION OF LAW

A substantive appeal regarding the denial of entitlement to 
service connection for postoperative bilateral arm and hand 
disorders, to include ulnar neuropathy, carpal tunnel 
syndrome, tendonitis, ulnar nerve palsy, and nonunion 
fracture of the left humerus, claimed as a result of exposure 
to ionizing radiation was timely filed, and the Board has 
jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002).  
The initial question that must be resolved in this case is 
whether the Board has jurisdiction to consider the issue of 
entitlement to service connection for postoperative bilateral 
arm and hand disorders, to include ulnar neuropathy, carpal 
tunnel syndrome, tendonitis, ulnar nerve palsy, and nonunion 
fracture of the left humerus, claimed as a result of exposure 
to ionizing radiation.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2004).

An August 2000 rating decision denied the veteran's claim of 
entitlement to service connection for postoperative bilateral 
arm and hand disorders, to include ulnar neuropathy, carpal 
tunnel syndrome, tendonitis, ulnar nerve palsy, and nonunion 
fracture of the left humerus, claimed as a result of exposure 
to ionizing radiation.  The veteran was notified of the 
determination on September 7, 2000.  The veteran submitted a 
notice of disagreement (NOD) in August 2001.

After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such development or review 
action as is appropriate and, if the matter is not resolved 
to the claimant's satisfaction, issue a statement of the case 
(SOC).  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. 
§§ 19.26, 19.29 (2004).  
An SOC was mailed to the veteran on February 11, 2003.  The 
letter accompanying the SOC included information about the 
veteran's appeal rights.  In addition to the SOC, the veteran 
was provided a VA Form 9, Appeal to Board of Veterans' 
Appeals, which included instructions regarding what to do to 
file an appeal and how much time the veteran had to file an 
appeal.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  Generally, the appeal must be 
filed within the longer of a year of notice of the adverse 
rating action, within 60 days of the issuance of the 
statement of the case, within 60 days of the issuance of a 
supplemental statement of the case (SSOC) if evidence that 
requires the issuance of an SSOC is submitted within a year 
of the notice of the adverse rating action.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 2002); 38 C.F.R. § 20.302 (2004).  
It must be filed with the agency that issued the 
determination with which disagreement is expressed.  38 
U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2004).  

In this case, because the SOC was provided after the 
expiration of the one-year period following notice of the 
adverse rating, the time limit that governed filing of a 
substantive appeal was within 60 days of the issuance of the 
statement of the case on February 11, 2003.  That sixty-day 
period expired on April 12, 2003.

After the issuance of the SOC on February 11, 2003, there was 
no further correspondence to the RO from the veteran or his 
representative regarding this issue until a May 2004 letter 
was received from the veteran in which the veteran alleged 
that he had not received the SOC.  The SOC was re-mailed to 
the veteran in May 2004, and the veteran filed a substantive 
appeal in June 2004.

At the April 2005 hearing the veteran explained that he had 
had previous difficulty receiving mail deliveries from VA and 
that he had never received the SOC mailed in February 2003.  
In a July 2005 statement, the Acting Postmaster for the 
veteran's delivery area stated that the veteran was having 
problems with the delivery of his mail from January 2002 
until approximately February 2003.  At least one piece of 
mail had been lost by the postal service.  

Once VA mails a notice, the regularity of the administrative 
process is presumed "in the absence of clear evidence to the 
contrary."  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); see also Jones v. West, 12 Vet. App. 98, 101 (1998) 
(a presumption of regularity attaches to the mailing of 
notice to the latest address of record); cf. Hyson v. Brown, 
5 Vet. App. 262, 264-65 (1993) (the presumption of regularity 
does not attach when notice is returned as undeliverable).  
Based on the testimony by the veteran at the hearing and the 
July 2005 letter from the Acting Postmaster, the Board finds 
that the veteran has presented clear evidence that he did not 
receive the February 2003 SOC sufficient to rebut the 
presumption of regularity.

Based on the above, the Board finds that the veteran did not 
receive notice of the SOC until after it was re-sent in May 
2004.  The veteran's substantive appeal, filed on June 4, 
2004 was received within the 60-day period thereafter.  
Therefore, a timely substantive appeal of the denial of 
entitlement to service connection for postoperative bilateral 
arm and hand disorders was filed.


ORDER

The veteran perfected an appeal of the issue of entitlement 
to service connection for postoperative bilateral arm and 
hand disorders, to include ulnar neuropathy, carpal tunnel 
syndrome, tendonitis, ulnar nerve palsy, and nonunion 
fracture of the left humerus, claimed as a result of exposure 
to ionizing radiation, and the Board has jurisdiction to 
consider the veteran's claim.


REMAND

The issue of entitlement to service connection for 
postoperative bilateral arm and hand disorders, to include 
ulnar neuropathy, carpal tunnel syndrome, tendonitis, ulnar 
nerve palsy, and nonunion fracture of the left humerus, 
claimed as a result of exposure to ionizing radiation, is not 
ready for appellate review.

The RO has not issued an SOC or an SSOC addressing this issue 
since the February 2003 SOC.  Additional evidence has been 
obtained since that time.  When additional pertinent evidence 
that has not been considered in the Statement of the Case or 
a prior SSOC is received by the RO prior to the transfer of 
the case to the Board, an SSOC will be furnished to the 
veteran and his or her representative.  See 38 C.F.R. 
§ 19.31(b) (2004).  When evidence is receive prior to the 
transfer of a case to the Board an SSOC must be furnished to 
the veteran, and his or her representative, if any, as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a) (2004).  Therefore, on remand, the RO must 
review the additional evidence and prepare an SSOC.

Additionally the Board notes that VA medical records for 
treatment of the veteran since January 2002 appear to be 
incomplete.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  Current records of VA treatment of the 
veteran should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain VA records of treatment of the 
veteran at the VA medical center in 
Shreveport, Louisiana, from January 2002 
to the present.  All records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records and responses with 
the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
any benefit sought on appeal remains 
denied, furnish the veteran and his 
representative with a supplemental 
statement of the case and give them an 
opportunity to respond thereto.  The 
supplemental statement of the case should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


